DETAILED ACTION
Claims 1-3, 6-10, 13-17, and 20-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure submitted on May 11, 2020, is objected to because of the following informalities:
In paragraph [009], 2nd to last line, replace “for” with --from--.
In paragraph [045], on page 23, line 1, delete “any”.
In paragraph [048], line 2, replace “for” with --from--.
Appropriate correction is required.

Drawings
Replacement FIG.2, submitted on May 3, 2021, is objected to because it fails to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are blurry and pixelated, at least in part because applicant did not use black (RGB = submitted on May 11, 2020:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 37 CFR 1.84 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 2, insert a comma after “processor”.
Claim 8 is objected to because of the following informalities:
In line 4, insert commas before and after “from a user”.
Claim 15 is objected to because of the following informalities:
In line 3, insert commas before and after “from a user”.
Claim 25 is objected to because of the following informalities:
In line 1, insert a comma after “1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 24, “the monitoring agent”.  There are multiple such agents in claim 1.  It appears applicant means --the monitoring agent identified by the user--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-9, 13-16, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dague et al., U.S. Patent Application Publication No. 2008/0082665 A1 (as previously cited and herein referred to as Dague), in view of Watt, U.S. Patent No. 7,213,065.
Referring to claim 1, Dague has taught a method comprising:
a) receiving from a user, by a processor a plurality of data items comprising:
a1) a request to instantiate a virtual machine on a computing system to support a website (see paragraphs [0038] and [0063].  A user may start a new web server virtual machine to support a website.  The web server is part of a logical partition, e.g., FIG.4, 414, and the logical partition is a virtual machine (see paragraph [0004])), and
a2) a rule to alter the virtual machine responsive to a condition pertaining to the wait time of the website supported by the virtual machine being satisfied (see paragraphs [0007]-[0008], [0038], and [0063]-[0064]; there is an inherent rule (as part of a service level agreement) indicating that when the traffic/wait time is too large, another virtual machine is instantiated to support the website.  This alters the existing virtual machine by making it handle less load and share responsibility with any new virtual machine);
b) Dague has taught a monitoring agent of the computing system to monitor a level of traffic on the website supported by the virtual machine, the level of traffic corresponding to a wait time of the website (see paragraphs [0038], [0053], and [0063]).  Dague has not taught receiving from a user, by a processor, an identifier of the monitoring agent, of a plurality of monitoring agents, to monitor the level of traffic.  However, in an analogous server allocation and an identifier of the monitoring agent, of a plurality of monitoring agents, to monitor the level of traffic, whereby the modified monitoring agent assigned to the website includes multiple selectable monitors for customized monitoring.
c) Dague has further taught instantiating the virtual machine on the computing system to support the website (see paragraphs [0063]-[0065].  When the web server is started, at least one virtual machine must be instantiated);
d) Dague, as modified, has further taught configuring the website to be monitored by the monitoring agent identified by the user (again, as modified by Watt, a custom monitor would be selectably chosen for more or less monitoring);
e) Dague has further taught receiving from the monitoring agent identified by the user, data indicating a current wait time of the website supported by the virtual machine (see paragraphs [0038] and [0063].  Also, at the very least, control application 454 would receive this traffic data (see paragraph [0053]));
in response to receiving the data indicating the current wait time of the website, determining whether the current wait time of the website satisfies the condition of the rule received from the user to alter the virtual machine supporting the website, the condition specifying a threshold wait time (see paragraphs [0038] and [0063].  It will be checked to see if the traffic, and corresponding wait time satisfies the rule (e.g. it exceeds some threshold), which would be part of the service level agreement); and
g) Dague has further taught, in response to determining that the current wait time of the website satisfies the condition, altering, by the processor, the virtual machine in accordance with the rule received from the user (see paragraphs [0063]-[0064].  Again, as part of the service level agreement (paragraph [0038]), if the wait time satisfies the condition (i.e., it is unacceptable), the virtual machine’s load is reduced by starting up a new virtual machine to assist is supporting the website).
Referring to claim 2, Dague, as modified, has taught the method of claim 1, wherein altering the virtual machine comprises allocating new resources to the computing system or removing resources of the computing system (To alter the virtual machine (e.g. to reduce the virtual machine’s responsibility to handle the load/traffic, a new virtual machine is added (again, see paragraphs [0007]-[0008] and [0063]-[0065]).  To add a new virtual machine, resources are added to the computing system.  The computing system is merely the collection of all resources used to support the website).
Referring to claim 6, Dague, as modified, has taught the method of claim 1, further comprising: generating an interface to receive the rule (this is inherent.  The rule indicating how to alter the virtual machine is programmed into the computing system and, thus, inherently was received through some interface at some point).
Referring to claim 7, Dague, as modified, has taught the method of claim 1, wherein the rule is formatted in a text-based language (this is inherent.  The rule indicating how to alter the virtual machine is programmed into the computing system and, thus, the programing language to program the rule would be a text-based language.  Even the eventual string of 0s and 1s that the computing system processes is text.  The examiner asserts that the format of the rule is not patentable.  Any format, if not taught, would have been obvious without some showing of unexpected results of using the particular format).
Claims 8-9, 13-16, and 20-21 are rejected for similar reasons as claims 1-2, 6-7, 1-2, and 6-7, respectively.  With respect to claim 8, a network interface operatively coupled to a processor is inherent in Dague’s network (FIG.2).  A processor of a server would receive virtual machine instantiation requests from a user to create a web server and perform traffic monitoring and rule-based virtual machine altering.
Referring to claim 22, Dague, as modified, has taught the method of claim 1, wherein the plurality of monitoring agents comprises at least one of internal monitoring agents or external monitoring agents (this is inherent.  As internal and external cover all possibilities, the agents of Dague, as modified, must fall into at least one of these categories.  Note that they may be considered internal monitors because they are monitoring applications internal to the overall system.  Or, they may be external monitors because they are monitoring at least some traffic from external sources).
Referring to claim 23, Dague, as modified, has taught the method of claim 1, wherein the monitoring agent is at least one or an internal monitoring tool or an external monitoring tool (see the rejection of claim 22) that is modified to monitor the instantiated virtual machine (see the rejection of claim 1.  The agent is configurable (modified) to monitor at a selected frequency).
Referring to claim 24, Dague, as modified, has taught the method of claim 1, wherein the rule is linked to the monitoring agent using application programming interfaces (APIs) (see Watt, column 11, lines 30-34).
Referring to claim 25, Dague, as modified, has taught the method of claim 1 further comprising: in response to determining that the current wait time of the website satisfies the condition, instantiating, by the processor, one or more additional virtual machines to support the website (see paragraphs [0007]-[0008] and [0063]-[0065].  In response to traffic/response time being too high, a new web server (virtual machine) is instantiated on a new computer.  So, initially, there may be one virtual web server on computer X.  If traffic is too high, an additional virtual web server is instantiated on a new computer Y to try to improve performance).

Claim 3, 10, 17, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dague in view of Watt and Goodman et al., U.S. Patent Application Publication No 2009/0265707 (as previously cited and herein referred to as Goodman).
Referring to claim 3, Dague, as modified, has taught the method of claim 1, but has not taught wherein altering the virtual machine comprises migrating the virtual machine from the computing system to another computing system.  However, Goodman has taught migrating a virtual machine to a new machine when its resource requirement are too high.  See the abstract and paragraph [0042].  This could allow the VM to have access to a higher-performing environment that would in turn improve performance of the VM.  One of ordinary altering the virtual machine comprises migrating the virtual machine from the computing system to another computing system.  This would predictably help to alleviate website traffic/delays in Dague.
Claims 10 and 17 are rejected for similar reasons as claim 3.
Referring to claim 26, Dague, as modified, has taught the method of claim 1, but has not taught wherein altering the virtual machine comprises allocating additional resources of the computing system to the virtual machine.  However, Goodman has taught adding more resources to a virtual machine when more resources are needed (see FIGs.2A-2B, particularly step 210, and the descriptions thereof).  Adding more resources to a virtual machine would help improve performance.  One of ordinary skill in the art would have recognized that providing this option in Dague to supplement creation of new virtual machines would be useful for increasing flexibility, as the system would have more than one way to improve performance (i.e., instead of always creating a new web server, increasing resources to the current web server could be tried, either alone, or in conjunction with creating a new web server).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dague such that altering the virtual machine comprises allocating additional resources of the computing system to the virtual machine.  This would predictably help to alleviate website traffic/delays in Dague.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20-23, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman in view of Dague.
Referring to claim 1, Goodman has taught a method comprising:
a) receiving from a user, by a processor a plurality of input data items comprising:
a1) a request to instantiate a virtual machine on a computing system to support a website (see paragraphs [0008] and [0028], and note that an administrator (user) may add (instantiate) a virtual machine (VM) to support virtually any application (including a web server which would support a website.  This would require a request be submitted by the administrator to a processor to instantiate the VM);
b) Goodman has not taught receiving from a user, by a processor, an identifier of a monitoring agent of a plurality of monitoring agents of the computing system to monitor system components (see FIG.1, at least components 115 and 120.  Of all possible things to monitor, a user configures a particular monitor for an application.  For instance, in FIG.2A, the user a level of traffic on the website supported by the virtual machine, the level of traffic corresponding to a wait time of the website.  However, Dague has similarly taught that a virtual web server has its traffic and/or processing time monitored and, if the traffic/delays are too high, action is taken to improve performance (see paragraphs [0063]-[0065]).  One of ordinary skill in the art would have recognized that Dague provides yet another way to identify when a virtual web server is stressed, and this such monitoring would give a user more flexibility in Goodman and similarly allow addition of resources or migration of the virtual web server accordingly.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to have a user identify a monitor to monitor a level of traffic on the website supported by the virtual machine, the level of traffic corresponding to a wait time of the website.
c) Goodman, as modified, has further taught receiving from a user, by a processor, a rule to alter the virtual machine responsive to a condition pertaining to the wait time of the website supported by the virtual machine being satisfied (again, see the abstract, FIG.2A (200), and paragraph [0013], for instance.  The administrator specifies rules based on the conditions (again, see at least the abstract).  In the modified system of Goodman, the rule could be something along the lines of “If response time is too high, add more CPUs/RAM to the virtual web server”).
d) Goodman has further taught instantiating the virtual machine on the computing system to support the website (again, see paragraphs [0008]-[0028]);
configuring the website to be monitored by the monitoring agent identified by the user (again, as modified by Dague, the website traffic/response time could be configurably monitored);
f) Goodman, as modified, has further taught receiving from the monitoring agent identified by the user, data indicating a current wait time of the website supported by the virtual machine (again, a processor will receive data indicating current wait time is too high and action will be taken);
g) Goodman, as modified, has further taught, in response to receiving the data indicating the current wait time of the website, determining whether the current wait time of the website satisfies the condition of the rule received from the user to alter the virtual machine supporting the website, the condition specifying a threshold wait time (monitoring data is received to determine whether some condition is reached, at which point, alteration of a VM may automatically occur); and
h) Goodman, as modified, has further taught, in response to determining that the current wait time of the website satisfies the condition, altering, by the processor, the virtual machine in accordance with the rule received from the user (if the current wait time is too high, the VM may be altered (for instance, by allocating it another CPU or more RAM as shown in FIG.2A, in the bottom part of 200), or by migrating the virtual machine to another host, as described in paragraph [0042]). 
Referring to claim 2, Goodman, as modified, has taught the method of claim 1, wherein altering the virtual machine comprises allocating new resources to the computing system (see the abstract, paragraph [0040]-[0041], and FIG.2A).
Referring to claim 3, Goodman, as modified, has taught the method of claim 1, wherein altering the virtual machine comprises migrating the virtual machine from the computing system to another computing system (see the abstract and paragraph [0042] of Goodman).
Referring to claim 6, Goodman, as modified, has taught the method of claim 1, further comprising: generating an interface to receive the rule (see the abstract and FIG.2A, component 200.  The user/administrator defines rules and provides them to the system via some inherent interface).
Referring to claim 7, Goodman, as modified, has taught the method of claim 1, wherein the rule is formatted in a text-based language (this is inherent.  The rule, no matter what, will eventually become a string of 0s and 1s, which forms text.  Or, a user can type text in the rule, as shown in FIG.2A of Goodman.  The examiner asserts that the format of the rule is not patentable.  Any format, if not taught, would have been obvious without some showing of unexpected results of using the particular format).
Claims 8-10, 13-17, and 20-21 are rejected for similar reasons as claims 1-3, 6-7, 1-3, and 6-7, respectively.  With respect to claim 8, the network interface to a computing system is inherent in Goodman.  In a network comprising multiple hosts, there must be some network interface communicating with a processor.
Referring to claim 22, Goodman, as modified, has taught the method of claim 1, wherein the plurality of monitoring agents comprises at least one of internal monitoring agents or external monitoring agents (this is inherent.  As internal and external cover all possibilities, the agents of Goodman must fall into at least one of these categories.  Note that they may be considered internal monitors because they are monitoring applications internal to .
Referring to claim 23, Goodman, as modified, has taught the method of claim 1, wherein the monitoring agent is at least one or an internal monitoring tool or an external monitoring tool (see the rejection of claim 22) that is modified to monitor the instantiated virtual machine (see the rejection of claim 1.  The monitor is configurable (modified) to monitor particular resources related to a virtual machine).
Referring to claim 25, Goodman, as modified, has taught the method of claim 1 further comprising: in response to determining that the current wait time of the website satisfies the condition, instantiating, by the processor, one or more additional virtual machines to support the website (see FIG.2B and the description thereof).
Referring to claim 26, Goodman as modified, has taught the method of claim 1, wherein altering the virtual machine comprises allocating additional resources of the computing system to the virtual machine (see FIG.2A and the description thereof). 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman in view of Dague and Watt.
Referring to claim 24, Goodman, as modified, has taught the method of claim 1, but has not taught wherein the rule is linked to the monitoring agent using application programming interfaces (APIs).  However, Watt has taught that because each application can be monitored differently, it is helpful to include an API so that a user can tailor the load assessment accordingly (see column 11, lines 30-34).  An API is known and useful in the art and provides a simple way to abstract low-level implementation and exposing objects/actions the the rule is linked to the monitoring agent using application programming interfaces (APIs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183